         Case 2:17-cv-01369-MPK Document 50 Filed 12/26/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION


 HELEN BAYNES,                                  ) CIVIL DIVISION
                                                )
                        Plaintiff,              ) Civil Action No: 2:17-cv-01369
                                                )
        vs.                                     ) Honorable Maureen P. Kelly
                                                )
 SANTANDER CONSUMER USA,                        )
 DEL MAR RECOVERY SOLUTIONS,                    )
 DOUG YUHOUSE,                                  )
 MICHELE KREMPASKY,                             )
 WILKINSBURG POLICE                             )
 DEPARTMENT,                                    )
 UNITED TOWING SERVICE, LLC also                )
 known as UNITED TOWING, BLAIR                  )
 JOHNSON and JAY JOHNSON,                       )
                                                )
                        Defendants.             )

   RESPONSE TO MOTION FOR CONFIRMATION OF ARBITRATION AWARD
AS TO LIABILITY OF DEFENDANTS DEL MAR RECOVERY SOLUTIONS, UNITED
  TOWING SERVICES, BLAIR JOHNSON AND JAY JOHNSON FOR THE ARBI-
TRATED CLAIMS, AND AMOUNT AWARDED FOR COMPENSATORY DAMAGES


       AND NOW comes the Defendants, Del Mar Recovery Solutions, United Towing Service,

LLC, Jay Johnson and Blair Johnson and hereby files this Response to the Motion for

Confirmation of Arbitration Award (Document No. 48) stating as follows:

       Defendants, Del Mar Recovery Solutions, United Towing Service, LLC, Jay Johnson and

Blair Johnson do not object to this motion and its request for the entry of confirmation of the

award of $15,000.00 in favor of the Claimant, Helen Baynes.
Case 2:17-cv-01369-MPK Document 50 Filed 12/26/18 Page 2 of 2




                     Respectfully submitted,

                     /s/ John E. Egers, Jr.,
                     John E. Egers, Jr., Esquire
                     JULIAN LAW FIRM
                     71 North Main Street
                     Washington, PA 15301
                     Phone: (724) 228-1860
                     Fax: (724) 225-9643
                     johnegers@julianlawfirm.com
                     Attorney for Defendants, Del Mar Recovery Solutions,
                     United Towing Service, LLC, Jay Johnson and Blair
                     Johnson
